DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 4-8, 10-12, 23-24, 26-30, 32-34 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8, 12, 23-24, 26-30, 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL “Discussion on UCI feedback for URLLC” (hereinafter referred to as Huawei).

RE Claim 1, Huawei discloses a network node configured to communicate with a wireless device (WD) (See Huawei Section 2.1, pg. 3 – “beta-offset values and indication” is performed by eNB communicating with UE), the network node comprising processing circuitry configured to:
	configure at least one set of beta offset values (See Huawei Section 2.1, pg. 3 – “beta-offset values and indication”), for each of the at least one set of beta offset values (See Huawei Section 2.1, pg. 3 – “beta-offset values and indication” indicates a set of beta-offset values), at least one subset of beta offset values being defined for information corresponding to Uplink Control Information (UCI) (See Huawei Section 2.1, pg. 3 – “beta-offset values and indication” – beta-offset values to be expanded to include values less than 1) and being associated with a service type (See Huawei Section 2.1, pg. 3; section 4 – “beta-offset values and indication” – beta-offset values greater than 1 are associated with more reliable URLLC whereas values less than 1 are associated with “normal” eMBB).

	RE Claim 2, Huawei discloses a network node, as set forth in claim 1 above, wherein the service type includes a first service type and a second service type, the second service type being different from the first service type, wherein the first service type is an enhanced Mobile Broadband, eMBB, service and the second service type is an Ultra Reliable Low Latency Communications (URLLC) service (See Huawei Section 4 – eMBB service type and URLLC service type).

Claim 4, Huawei discloses a network node, as set forth in claim 1 above, wherein the information corresponding to the UCI includes a Hybrid Automatic Repeat request (HARQ) feedback and/or wherein the information corresponding to the UCI includes a Channel State Information (CSI) feedback (See Huawei Section 2.1, pg. 3, pg. 6 – UCI including HARQ-ACK).

	RE Claim 5, Huawei discloses a network node, as set forth in claim 1 above, wherein the at least one subset of beta offset values is associated with the service type according to at least one transmission parameter of at least one of at least one control channel and at least one data channel (See Huawei Section 2.1, pg. 3; section 4 – “beta-offset values and indication” – beta-offset values greater than 1 are associated with more reliable URLLC whereas values less than 1 are associated with “normal” eMBB; UCI in PUSCH).

	RE Claim 6, Huawei discloses a network node, as set forth in claim 1 above, wherein at least one transmission rule is defined for the information when data corresponding to the information is transmitted concurrently for each of a service type (See Huawei pg. 6 – proposal 7 – normal UCI postponed while latency sensitive (LSRD) UCI transmitted).

	RE Claim 7, Huawei discloses a network node, as set forth in claim 6 above, wherein the at least one transmission rule includes at least one of a priority transmission rule and a Channel State Information (CSI) report grouping rule (See Huawei pg. 6 – proposal 7 – i.e. priority rule: normal UCI postponed while latency sensitive (LSRD) UCI transmitted).

	RE Claim 8, Huawei discloses a network node, as set forth in claim 1 above, wherein a first one of the at least one subset of beta offset values is used to transmit data corresponding to the information for a first service type of the service type and a second one of the at least one subset of beta offset values is used to transmit data corresponding to the information for a second service type of the service type (See Huawei Section 2.1, pg. 3; section 4 – “beta-offset values and indication” – beta-offset values greater than 1 correspond with more reliable URLLC whereas values less than 1 correspond with “normal” eMBB).

	RE Claim 12, Huawei discloses a method for a network node (See Huawei Section 2.1, pg. 3 – “beta-offset values and indication” is performed by eNB communicating with UE), the method comprising:
	configuring at least one set of beta offset values (See Huawei Section 2.1, pg. 3 – “beta-offset values and indication”), for each of the at least one set of beta offset values (See Huawei Section 2.1, pg. 3 – “beta-offset values and indication” indicates a set of beta-offset values), at least one subset of beta offset values being defined for information corresponding to Uplink Control Information (UCI) (See Huawei Section 2.1, pg. 3 – “beta-offset values and indication” – beta-offset values to be expanded to include values less than 1) and being associated with a service type (See Huawei Section 2.1, pg. 3; section 4 – “beta-offset values and indication” – beta-offset values greater than 1 are associated with more reliable URLLC whereas values less than 1 are associated with “normal” eMBB).

	RE Claim 23, Huawei discloses a wireless device (WD) configured to communicate with a network node (See Huawei Section 2.1, pg. 3 – “beta-offset values and indication” is performed by UE communicating with eNB), the WD comprising processing circuitry configured to:
	Obtain a configuration of at least one set of beta offset values (See Huawei Section 2.1, pg. 3 – “beta-offset values and indication”), for each of the at least one set of beta offset values, the configuration being associated with at least one subset of beta offset values (See Huawei Section 2.1, pg. 3 – “beta-offset values and indication” indicates a set of beta-offset values), the at least one subset of beta offset values being defined for information corresponding to Uplink Control Information (UCI) (See Huawei Section 2.1, pg. 3 – “beta-offset values and indication” – beta-offset values to be expanded to include values less than 1) and being associated with a service type (See Huawei Section 2.1, pg. 3; section 4 – “beta-offset values and indication” – beta-offset values greater than 1 are associated with more reliable URLLC whereas values less than 1 are associated with “normal” eMBB).

	RE Claim 24, Huawei discloses a WD, as set forth in claim 23 above, wherein the service type includes a first service type and a second service type, the second service type being different from the first service type, wherein the first service type is an enhanced Mobile Broadband, eMBB, service and the second service type is an Ultra See Huawei Section 4 – eMBB service type and URLLC service type).

	RE Claim 26, Huawei discloses a WD, as set forth in claim 23 above, wherein the information corresponding to the UCI includes a Hybrid Automatic Repeat request (HARQ) feedback and/or wherein the information corresponding to the UCI includes a Channel State Information (CSI) feedback (See Huawei Section 2.1, pg. 3, pg. 6 – UCI including HARQ-ACK).

	RE Claim 27, Huawei discloses a WD, as set forth in claim 23 above, wherein the at least one subset of beta offset values is associated with the service type according to at least one transmission parameter of at least one of at least one control channel and at least one data channel (See Huawei Section 2.1, pg. 3; section 4 – “beta-offset values and indication” – beta-offset values greater than 1 are associated with more reliable URLLC whereas values less than 1 are associated with “normal” eMBB; UCI in PUSCH).

	RE Claim 28, Huawei discloses a WD, as set forth in claim 23 above, wherein the WD is further configured to transmit data corresponding to the information according to at least one transmission rule, the at least one transmission rule being defined for the information when the data corresponding to the information is to be transmitted concurrently for each of the a service type (See Huawei pg. 6 – proposal 7 – normal UCI postponed while latency sensitive (LSRD) UCI transmitted).

	RE Claim 29, Huawei discloses a WD, as set forth in claim 28 above, wherein the at least one transmission rule includes at least one of a priority transmission rule and a Channel State Information (CSI) report grouping rule (See Huawei pg. 6 – proposal 7 – i.e. priority rule: normal UCI postponed while latency sensitive (LSRD) UCI transmitted).

	RE Claim 30, Huawei discloses a WD, as set forth in claim 23 above, wherein a first one of the at least one subset of beta offset values is used to transmit data corresponding to the information for a first service type of the service type and a second one of the at least one subset of beta offset values is used to transmit data corresponding to the information for a second service type of the service type (See Huawei Section 2.1, pg. 3; section 4 – “beta-offset values and indication” – beta-offset values greater than 1 correspond with more reliable URLLC whereas values less than 1 correspond with “normal” eMBB).

	RE Claim 34, Huawei discloses a method for a wireless device (WD) (See Huawei Section 2.1, pg. 3 – “beta-offset values and indication” is performed by UE communicating with eNB), the WD comprising:
	Obtaining a configuration of at least one set of beta offset values (See Huawei Section 2.1, pg. 3 – “beta-offset values and indication”), for each of the at least one set of beta offset values, the configuration being associated with at least one subset of beta offset values (See Huawei Section 2.1, pg. 3 – “beta-offset values and indication” indicates a set of beta-offset values), the at least one subset of beta offset values being defined for information corresponding to Uplink Control Information (UCI) (See Huawei Section 2.1, pg. 3 – “beta-offset values and indication” – beta-offset values to be expanded to include values less than 1) and being associated with a service type (See Huawei Section 2.1, pg. 3; section 4 – “beta-offset values and indication” – beta-offset values greater than 1 are associated with more reliable URLLC whereas values less than 1 are associated with “normal” eMBB).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-11, 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Discussion on UCI feedback for URLLC” (hereinafter referred to as Huawei) in view of Takeda et al. (US# 2020/0374917 hereinafter referred to as Takeda).

	RE Claim 10, Huawei discloses a network node, as set forth in claim 1 above. Huawei does not specifically disclose wherein the at least one subset of beta offset values is associated with the service type according to at least one parameter configured in a Channel State Information, CSI, report configuration.
	However, Takeda teaches of wherein the at least one subset of beta offset values is associated with the service type according to at least one parameter configured in a Channel State Information, CSI, report configuration (See Takeda [0039], [0043], [0065], [0084] – beta offset value associated with service type and also with CSI type and being piggy-backed on PUSCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless transmission system, as disclosed in Huawei, wherein the at least one subset of beta offset values is associated with the service type according to at least one parameter configured in a Channel State Information, CSI, report configuration, as taught in Takeda. One is motivated as such in order to improve communication throughput (See Takeda [0008]-[0013]).

	RE Claim 11, Huawei discloses a network node, as set forth in claim 1 above. Huawei does not specifically disclose wherein the at least one subset of beta offset values is associated with the service type according to a target block error rate (BLER).
See Takeda [0061], [0065], [0077] – beta offset value associated with service type and according to BLER).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless transmission system, as disclosed in Huawei, wherein the at least one subset of beta offset values is associated with the service type according to a target block error rate (BLER), as taught in Takeda. One is motivated as such in order to improve communication throughput (See Takeda [0008]-[0013]).

	RE Claim 32, Huawei discloses a WD, as set forth in claim 23 above. Huawei does not specifically disclose wherein the at least one subset of beta offset values is associated with the service type according to at least one parameter configured in a Channel State Information, CSI, report configuration.
	However, Takeda teaches of wherein the at least one subset of beta offset values is associated with the service type according to at least one parameter configured in a Channel State Information, CSI, report configuration (See Takeda [0039], [0043], [0065], [0084] – beta offset value associated with service type and also with CSI type and being piggy-backed on PUSCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless transmission system, as disclosed in Huawei, wherein the at least one subset of beta offset values is associated See Takeda [0008]-[0013]).

	RE Claim 33, Huawei discloses a WD, as set forth in claim 23 above. Huawei does not specifically disclose wherein the at least one subset of beta offset values is associated with the service type according to a target block error rate (BLER).
	However, Takeda teaches of wherein the at least one subset of beta offset values is associated with the service type according to a target block error rate (BLER) (See Takeda [0061], [0065], [0077] – beta offset value associated with service type and according to BLER).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless transmission system, as disclosed in Huawei, wherein the at least one subset of beta offset values is associated with the service type according to a target block error rate (BLER), as taught in Takeda. One is motivated as such in order to improve communication throughput (See Takeda [0008]-[0013]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guo et al. (US# 2020/0351867 – which discusses beta offset values and UCI).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVE R YOUNG/Primary Examiner, Art Unit 2477